Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2008                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  133466(77)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  UNITED STATES FIDELITY INSURANCE &
  GUARANTY COMPANY,
            Plaintiff-Appellee,
                                                                   SC: 133466
  v                                                                COA: 260604
                                                                   Oakland CC: 2003-051485-CK
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellant,
  and
  MICHAEL MIGDAL, Individually and as
  Conservator for the Estate of DANIEL MIGDAL,
  a Protected Person,
                Defendant.
  _________________________________________


         On order of the Chief Justice, the motion by the Coalition Protecting Auto No-
  Fault for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2008                  _________________________________________
                                                                              Clerk